IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 98-41401
                          Summary Calendar



JAMES WILLIAMS,

                                          Plaintiff-Appellant,

versus

W. STEVENS; SAM PALASODA; S. BUTLER;
GASPAR CANTU; C. ELLINGBURG; BARBARA ROSS;
MCALVANEY,

                                          Defendants-Appellees.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                         USDC No. G-93-CV-29
                        --------------------
                           August 12, 1999

Before KING, Chief Judge, and HIGGINBOTHAM and STEWART, Circuit
Judges.

PER CURIAM:*

     James Williams, Texas prisoner # 296974, appeals the

district court’s summary-judgment dismissal of 42 U.S.C. § 1983

lawsuit raising claims under the Eighth Amendment for the denial

of medical care and for the use of excessive force arising out of

an incident in 1992 when, he alleges, prison officials placed

handcuffs on him too tightly for the sole purpose of causing him

pain.    Although Williams asserts he was denied medical care, his


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-41401
                                -2-

medical records reveal that he did not make a sick-call request

complaining of injury to his wrists or otherwise request

treatment for a wrist injury.   See Banuelos v. McFarland, 41 F.3d

232, 235 (5th Cir. 1995)(medical records of sick calls,

examinations, diagnoses, and medications may rebut an inmate’s

allegations of deliberate indifference).   Williams does not

contend that he requested and was denied medical treatment;

instead, he conclusionally argues that the fact that he was

forced to treat himself by applying wet heat to his wrists and by

taking medications prescribed him for a prior injury supports his

denial-of-medical-care claim.   His conclusional arguments are

both unpersuasive and insufficient to withstand the defendants’

summary-judgment motion.   See Little v. Liquid Air Corp., 37 F.3d

1069, 1075 (5th Cir. 1994)(en banc).   Because Williams never

complained of injury nor requested medical treatment, he has not

shown that the defendants knew of and disregarded an excessive

risk of harm.   See Farmer v. Brennan, 511 U.S. 825, 847 (1994);

Estelle v. Gamble, 429 U.S. 97, 104 (1976).   He has therefore

failed to raise a genuine issue of material fact as to deliberate

indifference or serious medical need, and summary-judgment

dismissal of his denial-of-medical care claim was appropriate.

See id.

     The district court likewise did not err in granting summary

judgment dismissing Williams’ excessive-use-of-force claim.     The

undisputed summary-judgment evidence demonstrates that Williams

suffered, at most, only de minimis injury, discomfort and

swelling to the wrists, for which he did not request or receive
                           No. 98-41401
                                -3-

medical treatment.   His claim was therefore not cognizable under

§ 1983.   See Hudson v. McMillian, 503 U.S. 1, 10 (1992)(the use

of de minimis force cannot result in constitutional injury unless

the use of force was “repugnant to the conscience of mankind”);

Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997)

(allegations of a sore, bruised ear, which caused pain for three

days and for which the inmate sought no medical treatment,

presented only nonactionable de minimis injury).

     AFFIRMED.